May 1st, 1810.
Smith, J.,
delivered the resolution of the court, confirming the decision of the District Court. The judgment of the court on the partition of White’s estate, expressly vests the estate in question, in Jane Carnes. The court, which rendered that judgment, might, perhaps, have vested the estate in William Carnes, and his wife, jointly, or ordered the $323 38, to be paid out of the wife’s estate. But this was not done ; and it must be presumed that it was the intention of the court to vest the land in the wife, solely and absolutely. > And it ought to be regarded as a reasonable provision for her use and benefit, not subject to the disposal of the husband, especially as he received by her a considerable personal estate, nearly equal, to what they were to pay for the part of the land to which Mary White was entitled.
Motion rejected.